            Case 1:21-cv-00381-LJV Document 1 Filed 03/11/21 Page 1 of 6




                         UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NEW YORK
                               BUFFALO DIVISION
 JESSICA CRAWFORD,                             )
                                               ) CIVIL COMPLAINT
        Plaintiff,                             )
                                               )
 v.                                            )
                                               ) Case No. 1:21-cv-381
 NORTHSTAR LOCATION SERVICES,                  )
 LLC,                                          )
                 .                             )
      Defendant.                               ) JURY DEMAND
                                               )

                                       COMPLAINT

       Now comes JESSICA CRAWFORD (“Plaintiff”), complaining as to NORTHSTAR

LOCATION SERVICES, LLC (“Defendant”), as follows:

                                       JURISDICTION

       1.      Subject matter jurisdiction is conferred upon this Court by

28 U.S.C. § 1331, as the action arises under the laws of the United States.

       2.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(1) because Defendant

resides in this District.

                                          PARTIES

       3.      Plaintiff is a natural person residing in the State of Oregon.

       4.      Defendant is a New York limited liability company with its principal place

of business in Cheektowaga, New York.

       5.      Defendant is a third-party debt collector whose primary purpose is the

collection of defaulted consumer accounts.


                                             [1]
             Case 1:21-cv-00381-LJV Document 1 Filed 03/11/21 Page 2 of 6




                                        BACKGROUND

       6.       Plaintiff obtained a Barclays Bank Delaware / Upromise Mastercard credit

card account.

       7.       Plaintiff used this credit card account to make purchases for personal and

household purposes, such as paying her bills and buying groceries.

       8.       Plaintiff did not use the account for any business or commercial purpose.

       9.       After the account went into default, Barclays Bank Delaware sold it, and

Defendant acquired the account.

       10.      Thereafter, in about late June or early July of 2020, Defendant initiated a

concerted campaign of harassing calls to Plaintiff and her relatives and acquaintances in

an attempt to collect upon the account.

       11.      On July 14, 2020, Defendant placed a call to Plaintiff’s partner. On

information and belief, on this call Defendant informed him that it was a debt collector.

       12.      On July 14, 2020, Defendant left a voicemail on Plaintiff’s mother’s phone

informing her that it was a debt collector.

       13.      On or about July 14, 2020, Defendant spoke to Plaintiff’s landlord by

telephone and informed her that it was a debt collector and was pursuing Plaintiff.

       14.      On July 14, 2020, after learning about Defendant’s call to her partner,

Plaintiff visited Defendant’s website and submitted a “contact” form informing

Defendant in writing that she was interested in settling the debt, listing her up-to-date

contact information and requesting that Defendant cease its calls to third parties.



                                              [2]
             Case 1:21-cv-00381-LJV Document 1 Filed 03/11/21 Page 3 of 6




       15.      On July 15, 2020, Defendant again called Plaintiff’s partner. On this call,

Defendant informed Plaintiff’s partner that they were seeking to make contact with

Plaintiff in order to collect a debt.

       16.      On July 15, 2020, after learning about this second call to her partner,

Plaintiff mailed a letter to Defendant by certified mail. In that letter, Plaintiff reiterated

her offer to settle the debt, and she expressly forbid Defendant from contacting her in

any manner other than by mail or by email. Plaintiff provided both her correct address

and her correct email address for this purpose.

       17.      On or about July 16, 2020, Defendant again called Plaintiff’s mother and

left a voicemail informing her that it was a debt collector.

       18.      On July 20, 2020, Defendant signed for Plaintiff’s letter in which Plaintiff

demanded that it cease all calls to her and to third parties.

       19.      Defendant placed calls to Plaintiff on July 20, 22, 24, and 28, 2020. On

information and belief, Defendant also placed a significant number of calls to Plaintiff

prior to July 20, 2020.

       20.      On July 28, 2020, Defendant also placed another call to Plaintiff’s partner

and left a voicemail. In that voicemail, Defendant informed Plaintiff’s partner that it

was a debt collector.

       21.      Defendant continued placing calls to Plaintiff and her relatives and

acquaintances until informed that Plaintiff had retained counsel.

       22.      Defendant’s campaign of harassing phone calls terrified Plaintiff, causing

her to worry about its potential to harm her relationships with her landlord and her

                                              [3]
             Case 1:21-cv-00381-LJV Document 1 Filed 03/11/21 Page 4 of 6




family. It also caused stress and anxiety as a result of the difficult conversations with

family and with her landlord that it occasioned. As a result, Plaintiff lost sleep and

otherwise suffered significant emotional distress for the duration of Defendant’s

campaign.

       23.      This action follows.

                   VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

       24.      Plaintiff realleges the paragraphs above as though fully set forth herein.

       25.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) of the FDCPA

because he incurred a loans used to provide for her own everyday subsistence.

       26.      Defendant is a “debt collector” as defined by § 1692a(6) of the FDCPA

because the principal purpose of its business is the collection of debts, and because it

uses the instrumentalities of interstate commerce to do so.

       27.      In the alternative, Defendant, is a “debt collector” under § 1692(a)(6)

because it regularly collects or attempt to collect, directly or indirectly, debts owed or

due or asserted to be owed or due another.

       28.      Defendant’s actions violated the following provisions of the FDCPA:

             a. § 1692b(2) by placing telephone calls to Plaintiff’s landlord and partner

                informing them that it was pursuing Plaintiff for a purported debt;

             b. § 1692b(3) by placing additional telephone calls to Plaintiff’s partner and

                to Plaintiff’s mother without cause to believe either had new information;

             c. § 1692c(b) by placing telephone calls to Plaintiff’s partner, mother, and

                landlord for purposes other than gathering location information;

                                             [4]
           Case 1:21-cv-00381-LJV Document 1 Filed 03/11/21 Page 5 of 6




           d. § 1692c(c) by placing telephone calls to Plaintiff after Plaintiff informed it

              in writing that she desired all future communications to take place by mail

              or email;

           e. § 1692d(5) by placing a large volume of calls to Plaintiff and her relatives

              and acquaintances within a short period of time, with the intent to annoy,

              abuse, or harass Plaintiff and her relatives until she paid on the purported

              debt;




WHEREFORE, Plaintiff prays for judgment as follows:

      a.      Holding Defendant liable for violations of the FDCPA;

      b.      Awarding Plaintiff statutory damages of $1,000 as provided under

      15 U.S.C. § 1692k(a)(2)(A);

      c.      Awarding Plaintiff actual damages as provided under 15 U.S.C.

      § 1692k(a)(1);

      d.      Awarding Plaintiff costs and reasonable attorney fees as provided under

      15 U.S.C. § 1692k(a)(3);

      e.      Awarding Plaintiff the costs of this action;

      f.      Awarding any other relief as this Honorable Court deems just and

      appropriate.



      A TRIAL BY JURY IS DEMANDED.

                                            [5]
        Case 1:21-cv-00381-LJV Document 1 Filed 03/11/21 Page 6 of 6




Dated: March 11, 2021

                                     By: s/ Geoffrey Parker

                                     Geoffrey Parker (0096049)
                                     HILTON PARKER LLC
                                     10400 Blacklick-Eastern Rd NW, Suite 110
                                     Pickerington, OH 43147
                                     Tel: (614) 992-2277
                                     Fax: (614) 927-5980
                                     gparker@hiltonparker.com
                                     Attorney for Plaintiff




                                    [6]
